Title: To George Washington from Colonel Thomas Clark, 18 December 1778
From: Clark, Thomas
To: Washington, George


  
    Sir
    Paramus [N.J.] Decr 18th 1778
  
On the 7th Inst. late in the afternoon, I received your Excellency’s Orders to remove from the Clove to Paramus, on the 8th & 9 I called in the Several Commands from the passes of the Mountains, intending to March on the 10th, but was prevented by bad weather ’till the 11th when I march’d & reach’d this place—from the scattered Situation of the Buildings, the Soldiers are not Quartered in So compact a manner as I could wish, but the attention & vigilance of the Officers will I hope make up for this inconvenience—I have left a Sergeant and 12 men at Ringwood and an Officer & 50 at Kakiate & Since the removal of Col. Febeger I have found it necessary to keep a Strong guard at the New Bridge, little ferry & Liberty Pole, for the purpose of cutting of[f] all intercourse between the Inhabitants & New York—I will take care that the Soldiers do not burn the fences or commit any disorderly acts—20 men (out of 34) that lately deserted from the Convention troops, were brought to me yesterday, taken up by the Inhabitants & guards, I purpose Sending them to Morris Town Gaol, tomorrow. I have the Honor to be Sir Your Excellency’s most Obt & very Humble Servt

  T. Clark

 